Exhibit 10.6
(PVF CAPITAL CORP) [l38699l3869900.gif]
November 24, 2009
Mr. Thomas J. Smith
7573 Salida Road
Mentor-on-the-Lake, Ohio 44060
     Re: Appointment to the Board of Directors
Dear Mr. Smith:
     Pursuant to the agreement by and between PVF Capital Corp. (the “Company”)
and Park View Federal Savings Bank (the “Bank”) and Richard M. Osborne, dated
September 30, 2008, a copy of which is attached hereto (the “Agreement”),
Mr. Osborne is entitled to designate a substitute nominee to serve as a director
of the Company and the Bank, provided the substitute nominee agrees to be bound
by certain provisions of the Agreement. Mr. Osborne has designated you as his
substitute nominee to compete his initial term as a director of the Company and
the Bank.
     By execution of this letter, you hereby acknowledge and agree to be bound
by Sections 2 and 3 of the Agreement during the Standstill Period (as defined in
the Agreement) upon your appointment to the Boards of Directors of the Company
and the Bank.

       
Substitute nominee:
  PVF Capital Corp.:  
 
     
/s/ Thomas J. Smith
  /s/ Mark D. Grossi  
 
     
Thomas J. Smith
  Mark D. Grossi
Chairman of the Board  

30000 Aurora Road, Solon, Ohio 44139 • Tel: (440) 248-7171 • Fax: (440) 914-3658
• www.pvfsb.com





--------------------------------------------------------------------------------



 



ATTACHMENT A
     The Agreement dated September 30, 2008 among PVF Capital Corp., Park View
Federal Savings Bank, Richard M. Osborne and Richard M. Osborne Trust is
incorporated herein by reference to PVF Capital Corp.’s Current Report on Form
8-K filed with the Securities and Exchange Commission on October 6, 2008 (SEC
File No. 0-24948).

